COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER ON MOTION

Appellate case name:        Humble Surgical Hospital, L.L.C. v. Courtney Johnson, as
                            Representative of the Estate of John V. Johnson, III,
                            Deceased and As Next Friend of Minor, P.J., B.J. and K.J.

Appellate case number:      01-16-00433-CV

Trial court case number:    2015-20512

Trial court:                333th District Court of Harris County

        On November 15, 2016, this Court had granted the agreed motion of the parties to
abate this appeal and remand to the trial court to explore settlement through a mediation
scheduled for December 2016. See TEX. R. APP. P. 42.1(a)(2)(C). That Order also stated
that this appeal would be reinstated within 60 days of that Order unless either party filed
a motion to extend the abatement or to reinstate this appeal.
        On January 20, 2017, the parties filed this agreed motion to reinstate this appeal,
stating that, although mediation was completed on December 19, 2016, the case was not
resolved, and further request that this Court reinstate this accelerated appeal. Also on
January 20, 2017, the appellee, Courtney Johnson, as Representative of the Estate of John
V. Johnson, III, Deceased and As Next Friend of Minor, P.J., B.J. and K.J., filed her
appellee’s brief in this Court.
        Accordingly, the Court GRANTS the agreed motion to reinstate. The Clerk of
this Court is directed to REINSTATE this appeal on the active docket and to mark it as
ready to be set at issue. Appellant’s reply brief, if any, is due within 20 days of the date
of this order. See TEX. R. APP. P. 2, 38.6(c), 39.8. The Clerk of this Court will set this
case at a later date for submission at the soonest practicable time and may set it without
the reply brief being filed. See id. 38.3, 39.8.


       It is so ORDERED.
Judge’s signature: /s/ Laura Carter Higley
                     Acting individually
Date: January 26, 2017